Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 14, 1973, convicting him of criminal possession of stolen property in the second degree, possession of weapons, etc., as a felony, and unauthorized use of a vehicle, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of unauthorized use of a vehicle, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The defendant’s conviction under count four of the indictment, charging unauthorized use of a vehicle pursuant to subdivision 1 of section 165.05 of the Penal Law, is a lesser included offense of count one of the indictment, charging criminal possession of stolen property in the first degree pursuant to section 165.50 of the Penal Law. All elements required to prove the former offense were required to establish the greater offense (see CPL 1.20, subd 37; People v Chapman, 60 AD2d 584). Martuscello, J. P., Titone, Gulotta and Hawkins, JJ., concur.